DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 6/9/2020. The Examiner notes claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-7, & 9-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 7 of U.S. Patent No. Reeder et al. (US 10688635 B2) in view of Green (US 3608403 A), hereinafter Reeder and Green, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1 & 8-9). 

Regarding claim 1. Reeder discloses a torque wrench [Claim 1], comprising: a head configured to engage a fastener [Claim 1]; a handle extending along a longitudinal axis and configured to be grasped by a user [Claim 1]; a primary beam coupled to the handle and the head [Claim 1]; a secondary beam coupled to the head and selectively coupled to the primary beam [Claim 1];…; and a torque adjustment mechanism [Claim 1] that moves the primary beam relative to the secondary beam [Claim 1], the torque adjustment mechanism comprising: a rack gear coupled to the indicator arrow [Claim 1]; and a gear coupled to the rack gear [Claim 1], wherein the gear rotates on the rack gear and moves the indicator arrow [Claim 1].
Reeder does not disclose a display comprising an indicator arrow and markings on a side of the handle, the indicator arrow moves parallel to the markings along the longitudinal axis of the handle.
However Green teaches a display comprising an indicator arrow and markings on a side of the handle, the indicator arrow moves parallel to the markings along the longitudinal axis of the handle [Claim 7]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace torque setting indicator as disclosed by Reeder with the a display comprising an indicator arrow and markings on a side of the handle, the indicator arrow moves parallel to the markings along the longitudinal axis of the handle as disclosed by Green as a simple substitution of a known element to produce predictable result of a linear adjusting display of the current torque setting value [Green:  Col5:line 3-13].

Regarding claim 3. The torque wrench of claim 1, wherein the markings are engraved on the side of the handle [Green:  Claim 7].

Regarding claim 4. The torque wrench of claim 1, further comprising a worm gear coupled to the gear that engages the primary beam and rotates to move the primary beam and adjust a torque setting, wherein rotation of the gear moves the worm gear and the primary beam [Reeder: Claim 9].

Regarding claim 5. The torque wrench of claim 1, further comprising an actuator with overlapping tongues between the primary beam and the secondary beam, wherein when a set amount of torque is applied to the handle, the overlapping tongues disengage to create an audible clicking noise that indicates that a set torque has been applied to a workpiece [Green:  Claim 1].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary beams as disclosed by Reeder as modified to have an actuator with overlapping tongues between the primary beam and the secondary beam, wherein when a set amount of torque is applied to the handle, the overlapping tongues disengage to create an audible clicking noise that indicates that a set torque has been applied to a workpiece as disclosed by Green. One of ordinary skill in the art would have been motivated to make this modification to alert the user when the preset torque value has been reached [Green:  Claim 1]

Regarding claim 6. The torque wrench of claim 1, further comprising a worm gear coupled to a thumb adjustment wheel; wherein, when the thumb adjustment wheel is rotated, the worm gear and the gear rotate and move the rack gear and the indicator arrow [Reeder: Claim 1].

Regarding claim 7. The torque wrench of claim 1, wherein the torque adjustment mechanism further comprises a thumb adjustment wheel that is coupled to the gear, wherein, when actuated, the thumb adjustment wheel moves the primary beam relative to the handle to adjust a torque setting [Reeder: Claim 1].

Regarding claim 9. Reeder discloses a torque wrench [Claim 10], comprising: a head configured to engage a fastener [Claim 10]; a handle extending along a longitudinal axis and configured to be grasped by a user [Claim 10], the handle comprising a face between a first side and a second side of the handle [Claim 10]; a primary beam coupled to the handle and the head [Claim 10]; a secondary beam coupled to the head and selectively coupled to the primary beam [Claim 10]; and a torque adjustment mechanism that moves the primary beam relative to the secondary beam [Claim 10], the torque adjustment mechanism comprising: a thumb adjustment wheel located on the face of the handle [Claim 10]; a rack gear [Claim 10]; a gear coupled to the thumb adjustment wheel and to the rack gear [Claim 10], wherein the rack gear moves an indicator arrow in response to rotation of the thumb adjustment wheel [Claim 10].

Regarding claim 10. The torque wrench of claim 9, further comprising…, wherein the indicator arrow is coupled to the rack gear [Claim 10].
Reeder does not disclose a marking on a side of the handle.
However Green teaches a marking on a side of the handle [Claim 7].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace torque setting indicator as disclosed by Reeder with a marking on a side of the handle as disclosed by Green as a simple substitution of a known element to produce predictable result of a linear adjusting display of the current torque setting value [Green:  Col5:line 3-13].

Regarding claim 11. The torque wrench of claim 9, wherein the thumb adjustment wheel rotates about a first axis and the gear rotates about a second axis, and wherein the first axis and the second axis are parallel and offset from each other along the longitudinal axis [Reeder: Claim 10].

Regarding claim 12. The torque wrench of claim 9, further comprising a drive arbor that extends along a drive axis of a bore in the head, wherein the drive arbor has a first end and a second end, and wherein the first end is exposed, wherein the user pushes the first end of the drive arbor along the drive axis to expose the second end [Reeder: Claim 10].

Regarding claim 13. The torque wrench of claim 12, wherein, when the first end is exposed, the drive arbor rotates in a first direction about a rotational axis relative to the handle, and wherein, when the second end is exposed, the drive arbor rotates in a second direction, opposite the first direction, about the rotational axis [Reeder: Claim 10].

Regarding claim 14. The torque wrench of claim 9, further comprising an adjustment locking mechanism selectively coupled to the thumb adjustment wheel, wherein the adjustment locking mechanism couples to the thumb adjustment wheel to lock further adjustment of a torque setting [Reeder: Claim 15].

Regarding claim 15. The torque wrench of claim 14, further comprising a cover coupled to the adjustment locking mechanism, wherein when the user slides the cover along the handle to cover the thumb adjustment wheel, the adjustment locking mechanism engages the thumb adjustment wheel to lock the torque adjustment mechanism [Reeder: Claim 15].

Therefore, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.


Allowable Subject Matter
No art has been applied to claims 1-20. Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  The limitations in claims 1, 9, & 17 of a torque adjustment mechanism comprising a gear and rack gear appear to not be disclosed in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON R MCCONNELL/Examiner, Art Unit 3723

                                                                                                                                                                                                        /DAVID B. THOMAS/Primary Examiner, Art Unit 3723